The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 04/24/2020, the following is a Non-Final Office Action for Application No. 16858003.  

Status of Claims
Claims 1-20 are pending.

Drawings
The applicant’s drawings submitted on 04/24/2020 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
non-transitory, computer-readable medium storing instructions that, when executed by a processor, cause the processor to initiate, perform, or control operations that predict usage of an auxiliary power unit of an aircraft, the operations comprising: determining data comprising: a flying time associated with one or more flight phases of travel to a destination airport; temperature data associated with one or more of the flight phases; and a number of occupants on board the aircraft; based on processing the data, generating prediction data regarding usage of the auxiliary power unit; and based on the prediction data, determining information comprising at least one of an estimated number of on/off events of the auxiliary power unit or an estimated duration of use of the auxiliary power unit, wherein the information is employable to facilitate maintenance of the auxiliary power unit. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The memory medium, processor and/or aircraft is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic memory medium, processor and/or aircraft limitation is no more than mere instructions to apply the exception using a generic computer component. Further, generating prediction data regarding usage of the auxiliary power unit by a memory medium, processor and/or aircraft is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: memory medium, processor and aircraft. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, generating prediction data regarding usage of the auxiliary power unit by a memory medium, processor and/or aircraft is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0064 wherein one or more processors (e.g., one or more central processing units (CPUs), one or more graphics processing units (GPUs), one or more digital signal processors (DSPs)) executing instructions, by dedicated hardware circuitry, or any combination thereof.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Irrgang et al. (US 20150279218 A1) hereinafter referred to as Irrgang.

Irrgang teaches:
Claim 1. A system, comprising: 
a machine-learning device configured to: receive data associated with an aircraft, comprising (¶0089 The airline fuel profiler 1 can also analyze aircraft sensor data (e.g., high-sample-rate aircraft data retrieved from a Quick Access Recorder (“QAR”)) from cumulative flights of an aircraft. The airline fuel profiler 1 can analyze portions of the Aircraft sensor data captured at steady-state cruise phases of flight. Through statistical analysis techniques, such as linear regression, non-linear regression, and/or machine learning, the airline fuel profiler 1 can provide an indication of whether fuel economy): 
a flying time associated with one or more flight phases of travel to a destination airport; temperature data associated with one or more of the flight phases; and a number of occupants on board the aircraft (¶0100 In various embodiments, the zero fuel weight from the load sheet can be based in part on actual measured weights and in part on estimated weights. For example, cargo and checked passenger luggage may be weighed before being loaded into the aircraft. Other weights, such as the weights of passengers and their carry-on bags are not weighed. Instead, the weight of passengers and their carry-on bags are estimated by assuming an average weight per passenger (e.g., two hundred pounds for a passenger with carry-on bags) and multiplying by the number of passengers on the flight. ¶0155 In block 784, the airline fuel profiler 1 can determine the minimum number of engines necessary to taxi, the number of engines used to taxi, and an expected taxi time. In block 786, the airline fuel profiler 1 can determine whether the taxi threshold time has been exceeded. Below the threshold time, best practice dictates that all engines be used to taxi to enable the engines to warm up to operating temperatures before applying take off thrust. If the expected taxi time does not exceed the threshold time (e.g., five minutes), then there is not multi-engine taxi potential operational variance 202, as indicated in block 788. However, if the airline fuel profiler 1 determines that the expected taxi time exceeds the taxi threshold time, then, in block 790, the airline fuel profiler 1 can determine whether more than the minimum number of engines were used to taxi.); and 
process the data to generate prediction data regarding usage of an auxiliary power unit of the aircraft; and generate a message based on the prediction data, wherein the message indicates at least one of an estimated number of on/off events of the auxiliary power unit or an estimated duration of use of the auxiliary power unit (¶0076 FIG. 29A illustrates an exemplary process that embodiments of an airline fuel profiler may use to determine whether operation of an aircraft includes an Auxiliary Power Unit (APU) usage that varies from an optimal APU usage; ¶0156 Referring now to FIG. 29B, the airline fuel profiler 1 can calculate a fuel penalty of the APU usage potential operational variance 204 (block 822 from FIG. 29A) by following a process 826. In block 828, the airline fuel profiler 1 can determine a fuel burn rate when the APU is being used. The airline fuel profiler 1 may reference APU and/or aircraft manufacturer data to determine the fuel burn rate using the APU. For the purposes of this example, it is assumed that the fuel burn rate of the APU is constant. However, the APU fuel burn rate can vary depending on the load on the APU. The process 826 can also be applied to APUs with varying fuel burn rates. In block 830, the airline fuel profiler 1 can calculate an elapsed time for APU usage. For example, the APU may be used for forty five minutes while an aircraft is at the gate. In block 832, the airline fuel profiler 1 can calculate a fuel penalty of APU usage potential operational variance 204.).

Irrgang teaches:
Claim 2. The system of claim 1, wherein the data further comprises one or more of: an identifier of the destination airport; or weather forecast data of the destination airport (¶0116 Referring now to FIG. 13A, the airline fuel profiler 1 can implement a process 452 to determine whether the baseline flight plan 120 includes a weather buffer 176. Flight plans are usually created several hours before a flight occurs. For example, flight dispatchers often generate flight plans four hours before a flight is scheduled takeoff. However, the weather forecast can change substantially in the four hours between generation of the flight plan and take off.).

Irrgang teaches:
Claim 3. The system of claim 2, wherein the weather forecast data comprises one or more of: a temperature estimate; a relative humidity estimate; a dew point estimate; or an air pressure estimate (¶0167 the aircraft sensor data for each data point can include various atmospheric parameters, such as altitude, Mach number, static, air temperature, static ambient pressure, density altitude, and density altitude normalization factor. The aircraft sensor data for each data point can also include various aircraft speed parameters, such as ground speed, calibrated airspeed, equivalent airspeed, true airspeed, total air temperature, and total ambient pressure. The aircraft sensor data for each data point can also include various engine operation parameters. For example, for a twin-engine aircraft, each data point can include parameters such as fuel flow for engine number 1, fuel flow for engine number 2, power setting, engine number 1, power setting for engine number 2, exhaust gas temperature (EGT) for engine number 1, and EGT for engine number 2.).

Irrgang teaches:
Claim 4. The system of claim 1, wherein the temperature data comprises one or more of: an inlet duct temperature value; or an outside temperature value (¶0167 the aircraft sensor data for each data point can include various atmospheric parameters, such as altitude, Mach number, static, air temperature).

Irrgang teaches:
Claim 5. The system of claim 1, wherein the machine-learning device is configured to generate the prediction data prior to an arrival of the aircraft at the destination airport (¶0170 The fluctuations from the trend line 854 can be attributed to errors in the average passenger weight used to calculate total passenger weight on the load sheet. Through further analysis of the data, the airline fuel profiler 1 may be able to develop correlations between the fluctuations and predictable events. For example, the high fluctuation 856 may correspond to winter months, when passengers generally wear heavier clothing, carry coats with them, and may be traveling with presents. As another example, the low fluctuation 858 may correspond to summer months, when passengers may be traveling in lighter clothing and check more baggage.).

Irrgang teaches:
Claim 6. The system of claim 5, further comprising: a receiver coupled to the machine-learning device and configured to receive the data, the data further comprising weather forecast data of the destination airport; and a transmitter coupled to the machine-learning device and configured to send the message to one or both of: the aircraft; or a maintenance system at the destination airport (¶0171 During a flight (e.g., shortly after establishing a straight and level cruise), an aircraft sensor data point can be input into the equation or model to calculate the calculated true gross weight of the aircraft. In embodiments in which the computer is onboard the aircraft, the aircraft sensor data can be transmitted to the computer over an onboard data system (e.g., WiFi or an ARINC data connection). In embodiments in which the computer is ground based, the aircraft sensor data can be transmitted to the computer over an air-to-ground data link (e.g., ACARS).).

Irrgang teaches:
Claim 7. The system of claim 1, wherein the message further indicates a maintenance operation associated with the auxiliary power unit to be performed after arrival of the aircraft at the destination airport (¶0156 the APU fuel burn rate can vary depending on the load on the APU. The process 826 can also be applied to APUs with varying fuel burn rates. In block 830, the airline fuel profiler 1 can calculate an elapsed time for APU usage. For example, the APU may be used for forty five minutes while an aircraft is at the gate. In block 832, the airline fuel profiler 1 can calculate a fuel penalty of APU usage potential operational variance 204. The fuel penalty is equal to the elapsed time (calculated in block 830) multiplied by the fuel burn rate when using the APU (calculated in block 828). In block 834, the airline fuel profiler 1 can output the calculated fuel penalty of the APU usage potential operational variance 204 to the visualization module 18, and or to a computer screen in the cockpit of the aircraft.).

Irrgang teaches:
Claim 8. The system of claim 1, further comprising a maintenance scheduler configured to determine a maintenance schedule associated with the auxiliary power unit at least partially based on the prediction data (¶0173 the airline fuel profiler 1 can monitor aircraft degradation (drag) for an aircraft, and when the net present value of extra fuel usage on flights due to aircraft drag exceeds $1 Million. The fuel profiler 1 can flag the aircraft for trim and rigging maintenance.).

Irrgang teaches:
Claim 9. The system of claim 1, further comprising a cost estimator configured to determine a cost estimate associated with the auxiliary power unit at least partially based on the prediction data (¶0005 the model can provide a more accurate estimate of the amount of fuel that will be used in a given flight. In various embodiments, the identification and removal of these buffers can include providing a cost analysis of what these buffers cost in terms of fuel load carried by the aircraft.).

Irrgang teaches:
Claim 10. The system of claim 1, where the machine-learning device is included within the aircraft (¶0089 The airline fuel profiler 1 can also analyze aircraft sensor data (e.g., high-sample-rate aircraft data retrieved from a Quick Access Recorder (“QAR”)) from cumulative flights of an aircraft. The airline fuel profiler 1 can analyze portions of the Aircraft sensor data captured at steady-state cruise phases of flight. Through statistical analysis techniques, such as linear regression, non-linear regression, and/or machine learning, the airline fuel profiler 1 can provide an indication of whether fuel economy (nautical miles per hour divided by fuel flow (in pounds per hour)) is decreasing over time and how much of a decrease is due to engine wear, airframe drag, and/or weight variance (e.g., the passengers getting heavier).).

As per claims 11-18 and 19-20, the method and non-transitory, computer-readable medium tracks the system of claims 1-2, 4-9, and 1, 9, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-2, 4-9, and 1, 9 are applied to claims 11-18 and 19-20, respectively.  Irrgang discloses that the embodiment may be found as a non-transitory, computer-readable medium (¶0008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160264252 A1
Rideau; Jean-Francois
Method and System for Generating Auxiliary Power in an Aircraft
US 20160181641 A1
Hoffjann; Claus et al.
AUXILIARY POWER SYSTEM FOR AN AIRPLANE AND AN AIRPLANE WITH SUCH AN AUXILIARY POWER SYSTEM
US 20160111885 A1
ROQUES; Serge Thierry et al.
ELECTRICAL POWER DISTRIBUTION ASSEMBLY FOR AN AIRCRAFT
US 20140203136 A1
Endres; Steven P.
AIRPORT CAPACITY FROM TAKEOFF ASSIST
EP 2323005 A1
HADDEN G D et al.
Method for analyzing complex system such as building, involves processing binary evidences and complex evidences to identify failure modes taking place within subsystems and generating diagnostic and prognostic conclusions
US 7702435 B2
Pereira; Ashley A. et al.
Method and apparatus for system monitoring and maintenance
US 20060126608 A1
ASHRAF J M et al.
Intelligent monitor and maintenance method for use in complex control system of aircraft, involves extracting parameter information for functional components of system, to identify new information
US 6296957 B1
Graage; Klaus
Energy supply unit on board an aircraft
NPL
EDUARDO MORENO GALLART
Design of Auxiliary Power Unit (APU) for co-operation with a turboshaft engine


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/KURTIS GILLS/              Primary Examiner, Art Unit 3623